Citation Nr: 1123157	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-47 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for tinnitus.

3.  Evaluation of panic disorder without agoraphobia, rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to January 2006.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2010 rating decision of the VA Regional Office in Winston-Salem, North Carolina that granted service connection for panic disorder without agoraphobia, rated 10 percent disabling from September 20, 2009.  The appellant appeals for a higher initial disability evaluation.  That rating decision also denied service connection for left ankle disability and tinnitus from which the Veteran has also filed a timely appeal.  

The appellant was afforded a videoconference hearing in April 2011 before the undersigned Veteran's Law Judge sitting at Washington, DC.  The transcript of the hearing is of record.  

Following review of the record, the issue of entitlement to an evaluation in excess of 10 percent for panic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Current left ankle disability is not shown by the evidence of record.

2.  Tinnitus is attributable to inservice noise exposure.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303. (2010).

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 4.1, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that she has left ankle disability from injury in service for which service connection should be granted.  She presented testimony on personal hearing in April 2011 to the effect that she sprained the left ankle on multiple occasions during boot camp for which she was treated.  The appellant stated that she was told that the ankle was sprained or that she had a pinched nerve.  She related that she currently had pain and weakness, and that if she stood on it for 45 minutes or more, it began to throb.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA).

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

At the outset, the Board points out that the claim of entitlement to service connection for tinnitus is being granted.  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In view of the Board's favorable decision and full grant of tinnitus, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal. 

As to the claim of entitlement to service connection for left ankle disability, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

Here, the appellant was sent a letter in October 2009 prior to the initial unfavorable decision on the claim.  The letter informed her of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notification that includes information pertaining to a disability rating and an effective date for an award of service connection was also sent to the appellant at that time.  In this case, however, service connection for left ankle disability is denied.  Therefore, no rating or effective date will be assigned with respect to this claim.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA outpatient records have been received and reviewed.  The Veteran was afforded a VA examination in March 2010 of the left ankle, to include a clinical opinion, that is found to be adequate for compensation and pension purposes.  She presented testimony on personal hearing in April 2011.  The Veterans Law Judge who conducted the hearing advised the appellant as to what was required for a grant of service connection, potential evidentiary defects  were identified and a suggestion for a cure was addressed.  The file was left open for 30 days for submission of additional evidence.  The actions of the Veterans Law Judge supplement the VCAA and comply with 38 C.F.R. § 3.103 (2010).  The appellant's statements in the record, as well as the whole of the evidence have also been carefully considered.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd at 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claim of entitlement to service connection for left ankle disability is ready to be considered on the merits.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

To establish a right to compensation for a current disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).


1.  Service connection for left ankle disability

Factual Background

Service treatment records disclose that on service entrance examination in January 2002, the lower extremities and musculoskeletal system were evaluated as normal.  On the Report of Medical History dated in May 2002, the Veteran denied bone, joint or other deformity and foot trouble.  In April 2005, she was seen for complaints that she had rolled her ankle and had pain and an inversion making it difficult for her to walk.  She reported that she had had ankle problems since breaking it in middle school six years before. 

On examination, findings included mild edema with erythema.  Following examination, an assessment of ankle sprain was provided for which Motrin and shoes were prescribed.  On follow-up one week later, it was observed that ankle pain and swelling had decreased, and that range of motion had increased.  She had no new complaints.  An assessment of left ankle sprain - resolving, was rendered.  Service treatment records indicate that one week later, it was recorded that she was seen again for ankle sprain follow-up.  On this occasion, it was reported that the right ankle had no edema, erythema or ecchymosis.  The Veteran related that the ankle felt better but that it still hurt to "push off".  On a Report of Medical Assessment for separation dated in August 2005, the Veteran denied any medical problem.  She signed a separation physical examination statement in August 2005 indicating that there were no serious defects or condition that needed to be noted. 

The Veteran filed a claim of entitlement to service connection for left ankle pain and swelling in September 2009.  

VA outpatient clinic notes dated between February and December 2009 reflect regular treatment for various conditions.  No complaints, findings, diagnosis or reference to the left ankle are recorded.  

The appellant was afforded a VA joints examination in March 2010.  She stated that she sprained the left ankle while running in boot camp and that standing on the metal floor of the ship aggravated the condition.  She related that she had sprained or rolled the left ankle multiple times in service.  The examiner referenced a preservice history of left ankle fracture.  A summary of left ankle joint symptoms listed pain, swelling, tenderness, and limitation of motion.  It was noted that she was able to stand for up to one hour and was able to walk more than 1/4 mile but less than one mile.  The appellant related that she was a records clerk and had lost less than one week of work during the past 12-month period due to an acute illness.  The claims folder was available and pertinent clinical records from service pertaining to the left ankle were recited.

Physical examination of the left ankle disclosed left dorsiflexion and left plantar flexion from zero to 20 degrees and from zero to 45 degrees, respectively, without objective evidence of pain on motion.  There was no objective evidence of limitation following repetitive motion, or additional limitations after three repetitions of motion.  Multiple radiological views of the left ankle revealed normal bony alignment without fracture, dislocation or soft tissue swelling.  The impression was normal left ankle.  Following examination, the examiner rendered a diagnosis of normal left ankle, no pathology.  The examiner commented that there was no evidence of chronicity of a left ankle condition in the service records after treatment for ankle sprain in 2005, and no report of an ankle condition or abnormality on the separation physical examination.  It was noted that there was no evidence of a left ankle condition in any post service medical reports or continuity of care.  The examiner added that there was a reference to a history of a left ankle fracture prior to service in approximately 1999.  In this regard, it was found that there was no evidence of permanent aggravation, as evidenced by no report of a left ankle condition on separation physical examination or in any post service medical records.

Legal Analysis

The Board has carefully considered the Veteran's contentions to the effect that service connection should be granted for a left ankle disorder relative to the condition for which treatment was rendered in service.  However, despite assertions of injury in service and continuing symptoms, the more probative and credible evidence establishes that she does not have disability of the left ankle. See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The record does not contain any probative lay or medical indication of any chronic residuals affecting the left ankle after inservice treatment and follow-up in April 2005, nor has any subsequent abnormal clinical findings pertaining to the left ankle been received to date.  On VA examination in March 2010, clinical findings, including X-ray, were negative for any objective evidence of pathology.  The examiner was unequivocal in her determination that the Veteran did not have a current left ankle condition or pathology for reasons recited in detail above.  This opinion, based on a supported factual predicate, is far more reliable than the Veteran's statements and constitutes negative evidence.

During the hearing in April 2011, the appellant testified that the ankle was symptomatic at times and that it bothered her.  It is shown, however, that she began to deny and subsequently hedged on whether she had received treatment for the left ankle since service.  To date, she has not presented any evidence of treatment for the left ankle although the file was specifically left open for the submission of evidence following the hearing.  The Board finds that the credible evidence in this case establishes that there is no residual disability.  Her own assertions are in conflict with the separation examination and the VA examination and are not credible.

The appellant asserts that she currently has left ankle injury residuals.  Therefore, the Board must consider whether, as a layperson, she is competent to render an assessment on this matter.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Here, the appellant can sense left ankle symptoms and report what she feels.  Lay testimony is competent to establish the presence of observable or sensible symptomatology, and may provide sufficient support for a claim of service connection. See Layno v. Brown, 6 Vet.App. 465, 469 (1994).

The Board points out, however, that service connection requires evidence that establishes that a veteran currently have a disability for which service connection is being sought. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, no objective left ankle injury residuals are demonstrated, and the lay evidence does not comport with the fact that she seeks no treatment for reported chronic symptoms and the normal examinations.  The VA examiner in March 2010 specifically determined that the Veteran did not have left ankle disability.  During the VA examination, it was essentially established that the inservice left ankle symptoms had resolved without any functional limitations.  To the extent that the appellant reports that she experiences pain and swelling, her statement is in conflict with the more probative evidence and is not credible. 

While the appellant may believe that she is entitled to a benefit simply because she had a disease or injury in service, this is mistaken.  Congress specifically limits entitlement to service connection to disease or injury in cases where such incidents have resulted in a disability.  In the absence of proof of a current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  We again note that she is competent to report that she has had symptoms since the in-service event.  However, competence and credibility are different matters.  Here, her pleadings and testimony are not credible.  In addition, because we conclude that there is no disability, we need not address the presumption of soundness.

In sum, service connection for left ankle disability, claimed as pain and swelling, must be denied on the basis that there is no credible lay or medical evidence establishing that the Veteran has a current disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

1.  Service connection for tinnitus.

Factual Background

The Veteran served in the Navy.  Service treatment records contain a Reference Audiogram dated in March 2003 and a Hearing Conservation Data sheet dated in April 2003 in which it was noted that she was routinely noise exposed.  No report of ringing of the ears is recorded in the service treatment records.  On a Report of Medical Assessment for separation dated in August 2005, the Veteran denied any medical problem.  She signed a separation physical examination statement in August 2005 indicating that there were no serious defects or condition that needed to be noted. 

The Veteran filed a claim of entitlement to service connection for conditions that included ringing of the ears in September 2009.  

VA outpatient clinic notes dated between February and December 2009 reflect regular treatment for various conditions.  No complaints, findings, diagnosis or reference to ringing of the ears are recorded.  

The appellant was afforded a VA audiology examination in March 2010.  She stated that she was a boatswain mate in service and worked in preservation of the ship, with noise exposure from needle guns, sanders and other machinery, etc.  It was noted that occupational and recreational noise exposure after service was unremarkable.  She stated that she had had tinnitus for several years and that it occurred every other day or every couple of days.  The examiner indicated that the Veteran had hearing loss and noted that tinnitus was as likely as not a symptom associated with hearing loss.  Following evaluation, the examiner stated that the cause of tinnitus was unknown, and "I cannot resolve this issue of etiology of tinnitus without resort to mere speculation."  

The Veteran presented testimony on personal hearing in April 2011 to the effect that she was exposed to constant loud noises from needle guns, sanders, and engines in service and that tinnitus began in the Navy.  She testified that on annual hearing tests, she was informed that nothing could be done to treat the condition.  

Legal Analysis

The Veteran has appealed the denial of service connection for tinnitus.  She maintains that she served aboard ship and was exposed to many noise situations from which she developed ringing of the ears.

Here, the Board finds that the provisions of 38 U.S.C.A. § 1154(a) are applicable.  Service treatment records reflect that the Veteran was routinely exposed to noise for which her hearing appears to have checked annually.  Given this factual background, exposure to noise is found to be consistent with the circumstances of her service.  Accordingly, in-service exposure to noise is conceded. See 38 U.S.C.A. § 1154(a) West 2002 & Supp. (2010).

In this case, the Board is presented with an inadequate VA examination and opinion.  The VA examiner in March 2010 was unable to render a decision despite history provided by the Veteran, knowledge of in-service duties, in-service audiometric findings, and post service noise exposure history.  In view of such, the Board must find that the only significant noise exposure that can be justified without remand is the amount the appellant received in service.  Therefore, based on the evidence of record, the Board finds that the appellant has noised induced tinnitus due to in-service noise exposure.  Under the circumstances, the Board concludes that tinnitus is consistent with the nature and circumstances of the appellant's service and was incurred in line of duty.  Therefore, resolving the benefit in favor of the Veteran, service connection for tinnitus is granted.



ORDER

Service connection for left ankle disability is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that the symptoms associated with the service-connected psychiatric disability are more disabling than reflected the current 10 percent disability rating and warrant a higher evaluation.

During personal hearing in April 2011, the appellant stated that her psychiatric symptoms had increased in severity within the past month and a half, and that she had had to see her primary care doctor at the Charlotte [North Carolina] VA who had increased her medication regimen.  She testified that she felt anxious daily, that the condition affected her everyday life, and that she had to take increased medication for her symptoms.  The appellant said that she had been seeking treatment more often at the Charlotte VA facility. 

The evidence thus indicates that the Veteran receives VA outpatient treatment for psychiatric symptomatology.  The Board observes that most recent VA clinical data of record date through February 2010.  As there is notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from March 2010 should be requested from the Charlotte, North Carolina VA and associated with the claims folder.

The Veteran also testified on personal hearing that her symptoms had increased in severity for which she had been prescribed a higher dose of her regular medication, and had been given an additional prescription.  VA General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination may be appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  In view of such, the Veteran should be scheduled for a current VA psychiatric examination.

Accordingly, the case is REMANDED for the following actions:

1.  VA clinical records dating from March 2010 should be retrieved from the Charlotte VA facility and associated with the claims folder.

2.  The Veteran should be afforded a VA psychiatric examination to determine the current status of the service-connected panic disorder.  The claims folder should be made available to the examiner for review.  All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable to panic disorder.  The clinical findings should be reported in detail.

The examiner should also provide a full multi-axial evaluation, to include the assignment of a numerical score on the Global Assessment of Functioning (GAF) scale.  

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the remaining issue on appeal.  If the benefit is not granted, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


